UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA |
Alexandria Division

MOHAMMAD AMIN OSMAN
Petitioner,

VS. Civil Action No. 1:19-cv-955-RDA-IDD |

SARAH TAYLOR, District Director
Washington District Office

U.S. Citizenship and Immigration Services,
et al.,

Respondents.

 

AGREED ORDER
In this action, petitioner Mohammad Amin Osman asks this Court to compel U.S.
Citizenship and Immigration Services (“USCIS”) to adjudicate his application for naturalization,
or, in the alternative, to itself adjudicate Petitioner’s application for naturalization. Petitioner

has filed his petition in this Court under 8 U.S.C. § 1447(b), which authorizes judicial review of

a naturalization application (or remand to USCIS with instructions) after the application has been |
pending for 120 days after the date on which the agency conducts its examination of the
application. See 8 U.S.C. § 1447(b). Once a lawsuit under § 1447(b) has been filed in district

court, USCIS can no longer adjudicate a naturalization application unless the district court, under —

the express authority of 8 U.S.C. § 1447(b), remands the application to the agency. tape v.
Chertoff, 497 F.3d 379, 383 (4th Cir. 2007).

USCIS has represented to petitioner’s counsel that it will adjudicate petitioner’s pending |
naturalization application within 30 days of a remand to the agency under 8 U.S.C. § 1447(b). |

In light of this representation, and the fact that the “vast majority of courts that have exercised |
jurisdiction over a case pursuant to § 1447(b) have remanded the matter back to CIS,” see, e.g.,
Roberts v. Holder, No. 11-1941, 2012 WL 2563880, at *2 (D. Md. June 29, 2012), the parties
respectfully jointly request that this Court remand the matter to USCIS for the adjudication of
petitioner’s naturalization application within 30 days of remand.

Accordingly, for good cause shown, it is hereby

ORDERED that, pursuant to 8 U.S.C. § 1447(b), this case is remanded to U.S.
Citizenship and Immigration Services to adjudicate Petitioner Mohammad Amin Osman’s
application for naturalization within thirty (30) days of the date of this order; and it is further

ORDERED that each party shall bear its own costs and fees incurred to date.

Date: Splowhp lb, 2019

 

UNITED STATES DISTRICT JUDGE

/s/
Rossie D, Alston, Jr,

United States District Judge
WE ASK FOR THIS:

Rebecca levenyn ty S. Alevander Mille
S. ALEXANDER MILLER

VA Bar #78831

3300 N. Fairfax Drive

Suite 201

Arlington, VA 22201

Phone: (202) 810-3005

Fax: (202) 888-3090

Email: alex@millerlawdc.com

Date: September {( , 2019

Counsel for Plaintiff

G. ZACHARY TERWILLIGER «=

ee

UNITED STATES ATTORNEY

eobece a bower

By: REBECCA S. LEVENSON
Assistant U.S. Attorney
Office of the United States Attorney
Justin W. Williams U.S. Attorney’s Building
2100 Jamieson Avenue
Alexandria, Virginia 22314
Telephone: (703) 299-3760
Fax: (703) 299-3983
Email: rebecca.s.levenson(@usdoj.gov

Date: September || , 2019

Counsel for Defendant
